Name: Commission Regulation (EEC) No 3469/92 of 30 November 1992 suspending the application of the arrangements on the supplementary trade mechanism to imports of maize into Portugal during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 92 Official Journal of the European Communities No L 350/79 COMMISSION REGULATION (EEC) No 3469/92 of 30 November 1992 suspending the application of the arrangements on the supplementary trade mechanism to imports of maize into Portugal during the 1992/93 marketing year mentary trade mechanism ; whereas certain licences still valid have not been able to be used ; whereas the securi ­ ties lodged when the applications for those STM licences were submitted should accordingly be released on appli ­ cation by the parties concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supple ­ mentary trade mechanism during the second stage of Portuguese accession ('), as last amended by Regulation (EEC) No 831 /92 (2), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 of Regulation (EEC) No 1351 /92, the supplementary trade mechanism shall not apply to imports of maize into Portugal . Article 2 Securities lodged pursuant to Article 3 (2) of Regulation (EEC) No 1351 /92 for STM licence applications relating to imports of maize into Portugal which are submitted in October and November 1992 shall be released on application by the parties concerned. Whereas Regulation (EEC) No 3659/90 provides that the supplementary trade mechanism is to apply during the second stage in accordance with the conditions laid down in Articles 250, 251 and 252 of the Act of Accession ; whereas, in the case of the products falling within CN codes 1001 90 99, 1003 00 90 and 1005 90 00, the mecha ­ nism is to apply during periods which are sensitive as regards the marketing of Portuguese production ; whereas those periods must be determined for each of the cereals in question taking account of the period of harvest ; Whereas Commission Regulation (EEC) No 1351 /92 of 26 May 1992 laying down detailed rules for applying the supplementary trade mechanism (STM) to imports of cereals into Portugal during the 1992/93 marketing year (3) provides for that mechanism to apply to imports of maize into Portugal during the period 1 September 1992 to 28 February 1993 ; Whereas the Portuguese maize production from the 1 992/93 marketing year may be considered disposed of ; whereas, under these circumstances, imports of maize into Portugal should not continue to be subject to the supple ­ Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 38 . (2) OJ No L 88, 3 . 4. 1992, p. 14. 0 OJ No L 145, 27. 5. 1992, p. 97.